Title: From Thomas Jefferson to Edward Church, 5 May 1792
From: Jefferson, Thomas
To: Church, Edward


          
            Sir
            Philadelphia May 5 1792
          
          The President of the United States desiring to avail the public of your services as Consul of the United States of America for the port of Lisbon, in the Kingdom of Portugal and for such parts of the said Kingdom as shall be nearer to the said port, than to the residence of any other Consul or vice Consul of the United States in the said Kingdom, I have now the honor of enclosing you the Commission, and of expressing to you the sentiments of perfect esteem with which I am Sir &c.,
          
            Th: Jefferson
          
          
            P.S. Since writing the above, I have received yours of April 13 and am happy that your wishes were gratified before they were known by the above appointment. A former letter of mine will have explained the cause of delay.
          
        